Fourth Court of Appeals
                               San Antonio, Texas
                                      May 24, 2019

                                  No. 04-18-00103-CV

  WESTWIND HOMES d/b/a Westwind Development, G.P.-Laredo, LLC, and Centerpoint
                         Energy Resources Corp,
                               Appellants

                                            v.

                       Fernando RAMIREZ and Minerva Ramirez,
                                    Appellees

                From the 406th Judicial District Court, Webb County, Texas
                           Trial Court No. 2015CVT003262-D4
                       Honorable Oscar J. Hale, Jr., Judge Presiding


                                     ORDER
       The Court Reporter’s Extension of Time to File Reporter’s Record has been GRANTED.
The record is due on June 6, 2019. No further extension.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of May, 2019.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court